DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election Acknowledged
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 07/11/2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Status of Claims
Claims 1-11 are pending.  Of the pending claims, claims 1-10 are presented for examination on the merits, and claim 11 is withdrawn from examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was filed on 06/22/2020.  The IDS is being considered by the examiner.

Objection to the Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: At para. [0078] of the specification as filed, reference numbers 10, 11, 13, 15, 17, and 19 are described, but they are not found in the drawing(s).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim is indefinite for lack of clarity.  The claim recites that “a crosslinked resin ... and a solution ... are brought into contact with each other to separate the ... resin and the solution from each other.”  This phrasing lacks clarity because it recites that separation of the resin and solution occurs as a result of the resin and solution being in contact, and these actions appear contradictory.  In other words, it is unclear how bringing two substances together would result in their being separated when separation and contact are opposite actions.  Thus, the scope of the claim cannot be determined.
Regarding claims 7-10, the claims are likewise rejected because they require all limitations of rejected claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-070909 to Suzuki et al. (“Suzuki”) (abstract and computer-generated translation in file as of 06/22/2020) in view of US 2005/0121390 (A1) to Wallace et al. (“Wallace”).
Regarding claims 1 and 2, Suzuki teaches a method for the separation of metal ions in water using polyvinylamine crosslinked polymer particles (cross-linked resin containing a vinyl amine unit; bring resin and solution into contact; separate resin from solution).  Para. [0001].  The metal ion separated (recovered) can be gold ions.  Para. [0022].
Suzuki teaches that the metal ions can come from industrial waste water and the like (para. [0004]), but does not teach a solution that contains gold cyano complex.
Wallace, directed to a method of separation and/or recovery of precious metal (e.g., gold) solution in ionic form, teaches treating precious metal solutions with conducting polymer coated onto resin.  Abstract; para. [0016], [0028], [0044].  The solution can contain gold cyanide.  Para. [0021], [0120]-[0125], [0198]-[0204].  Cyanide is one of the limited number of complexes that are sufficiently stable for use in gold extraction.  Para. [0003].  Cyanide is also still universally used in gold extraction processes due to its low cost and high effectiveness.  Para. [0004].  It would have been obvious to one of ordinary skill in the art to have used a solution containing gold cyanide ion as the solution being treated in the separation (recovery) process of Suzuki because solutions containing gold cyanide are known to be stable and because it would be readily available due to its wide use in the field of gold extraction.
Regarding claims 5 and 9, Suzuki teaches subjecting the copolymer particles to acidic conditions to obtain a salt-type polyvinylamine crosslinked polymer particles.  Para. [0017].  Suitable acids for hydrolysis include hydrohalic, sulfuric acid, nitric acid, and phosphoric acid (mineral acids).

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Wallace, as applied to claims 1 and 2 above, and further in view of US 2004/0197249 (A1) to Wan et al. (“Wan”).
Regarding claims 3, 4, 7, and 8, Suzuki teaches that the metal ions can come from industrial waste water and the like.  Para. [0004].  Wallace teaches that concentrated gold cyanide solutions have been conventionally treated by carbon adsorption or zinc precipitation.  Para. [0002], [0008].  
Suzuki in view of Wallace do not teach treating a solution that contains gold cyano complex and that originates from drainage obtained after recovering gold in a cyaniding method.
Wan, directed recovering precious metal by acidic thiocyanate leach, teaches removing precious metal from pregnant thiocyanate leach solution and then loading precious metal-cyanide complex onto an adsorbent material.  Abstract.  Wan discloses that is it known to take barren cyanide leach solution and recycle it to leach additional gold.  Para. [0004].  In one embodiment, barren effluent of thiocyaniate leach solution is recycled to the leach solution to prepare the leach solution for additional leaching.  Para. [0061].
Given the principle of recycling barren solutions and the fact that carbon activation and zinc precipitation generate waste solutions, it would have been obvious to one of ordinary skill in the art to have further treated waste solutions originating from carbon activation or zinc precipitation processes using the crosslinked polyvinylamine polymers of Suzuki because of their high adsorption ability, thereby enabling the additional recovery of gold from exhausted solutions.  

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Wallace, as applied to claims 1 and 2 above, and further in view of US 5,411,573 to Kang et al. (“Kang”).
Regarding claims 6 and 10, Suzuki does not teach a solution containing impurity ions containing a metal other than gold.  However, Wallace teaches that leachates derived from gold-bearing ores and industrial process streams usually contain a variety of metal ions and complexes in addition to gold and gold complexes.  Para. [0174].  Most industrial solutions or mineral leachates contain gold cyanide complex.  Para. [0199].  Therefore, the gold cyanide complexing solution of Suzuki, as modified by Wallace, would have been expected to contain metal ions other that gold ions.
Suzuki teaches an embodiment where gold ions are treated and recovered under a pH of 4 (para. [0032]), which does not fall within the claimed rage.  
Kang, directed to metal recovery of precious metals like gold using electroactive polymer, teaches that the rate of reaction of metal recover is dependent on the pH of the solution.  Abstract; col. 5, lines 25-28, 64-67.  Recovery has been successful at pH of less than 7, with specific examples using pH of 0 to 2.5.  Col. 4, lines 18-23; col. 6, lines 25-29.  It would have been obvious to one of ordinary skill in the art to have varied the pH of the reaction conditions of Suzuki, such as to a pH less than 4, in order to increase the reaction rate and/or yield of gold from solution.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0304803 (A1) or WO 2016/030021 (A1) to Meyer et al. (“Meyer”) in view of Wallace.
Unless otherwise noted, US 2017/0304803 (A1) will serve as the translation of WO 2016/030021 (A1).  All citations to Meyer will refer to the US 2017/0304803 (A1).
Regarding claims 1 and 2, Meyer teaches using a sorbent to bind (separate) metal ions from solutions.  Para. [0002].  The sorbent may contain an amino-group containing polymer.  Para. [0035].  An example is polyvinylamine that has a degree of crosslinking of at least 2%.  Para. [0036], [0037].  The process includes contacting a solution containing metal with the sorbent.  Claim 15.
Meyer teaches that the solutions may contain complex-forming metals, with a preference for noble metals (para. [0065]), but does not specifically teach gold cyano complex.  
Wallace, directed to a method of separation and/or recovery of precious metal (e.g., gold) solution in ionic form, teaches treating precious metal solutions with conducting polymer coated onto resin.  Abstract; para. [0016], [0028], [0044].  The solution can contain gold cyanide.  Para. [0021], [0120]-[0125], [0198]-[0204].  Cyanide is one of the limited number of complexes that are sufficiently stable for use in gold extraction.  Para. [0003].  Cyanide is also still universally used in gold extraction processes due to its low cost and high effectiveness.  Para. [0004].  It would have been obvious to one of ordinary skill in the art to have used a solution containing gold cyanide ion as the solution being treated in the separation (recovery) process of Meyer because solutions containing gold cyanide are known to be stable and because it would be readily available due to its wide use in the field of gold extraction.

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Wallace, as applied to claims 1 and 2 above, and further in view of Wan.
Regarding claims 3, 4, 7, and 8, Wallace teaches that concentrated gold cyanide solutions have been conventionally treated by carbon adsorption or zinc precipitation.  Para. [0002], [0008].  
Meyer in view of Wallace do not teach treating a solution that contains gold cyano complex and that originates from drainage obtained after recovering gold in a cyaniding method.
Wan, directed recovering precious metal by acidic thiocyanate leach, teaches removing precious metal from pregnant thiocyanate leach solution and then loading precious metal-cyanide complex onto an adsorbent material.  Abstract.  Wan discloses that is it known to take barren cyanide leach solution and recycle it to leach additional gold.  Para. [0004].  In one embodiment, barren effluent of thiocyaniate leach solution is recycled to the leach solution to prepare the leach solution for additional leaching.  Para. [0061].
Given the principle of recycling barren solutions and the fact that carbon activation and zinc precipitation generate waste solutions, it would have been obvious to one of ordinary skill in the art to have further treated waste solutions originating from carbon activation or zinc precipitation processes using the polyvinylamine-containing sorbents Meyer because of their high binding capacity (para. [0005]), thereby enabling the additional recovery of gold from exhausted solutions.  

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Wallace, as applied to claims 1 and 2 above, and further in view of US 5,599,898 to Hartmann et al. (“Hartmann”).
Regarding claims 5 and 9, Meyer does not teach a step of forming a salt with the vinyl amine unit using an acid.
Hartmann, directed to making a polymer used as an adsorber resin for metal ions, teaches that polymers containing amino groups are useful as adsorber resins for metal ions.  Abstract; col. 3, lines 32-34.  Hydrolysis of copolymerized N-vinylcarboxamides produces vinylamine units.  Col. 1, lines 7-13.  Hydrolysis agents include acids, such as mineral acids, and result in the amine functions present in the form of salts.  Col. 6, lines 24-50; col. 7, lines 30-33.  The resulting polymer is suitable for removing metal ions from solutions in all types of solvents.  Col. 7, lines 60-67.  The number of moles of available amino groups is at least equivalent to the number of metal ions in solution.  Col. 8, lines 1-4.  It would have been obvious to one of ordinary skill in the art to have carried out acid hydrolysis in the production of the polyvinylamine of Meyer in order to enhance the ability of the sorbent to bind metal from solution.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Wallace, as applied to claims 1 and 2 above, alone, or further in view of Kang.
Regarding claims 6 and 10, Meyer does not teach a solution containing impurity ions containing a metal other than gold.  However, Wallace teaches that leachates derived from gold-bearing ores and industrial process streams usually contain a variety of metal ions and complexes in addition to gold and gold complexes.  Para. [0174].  Most industrial solutions or mineral leachates contain gold cyanide complex.  Para. [0199].  Therefore, the gold cyanide complexing solution of Meyer, as modified by Wallace, would have been expected to contain metal ions other that gold ions.
Meyer teaches that the metal solutions treated can be acidic and have a pH of 3 (para. [0064], [0065], [0067]), which falls within the claimed range. 
Alternatively, Meyer in view of Wallace does not teach an overall pH of the sorbent and solution.  
Kang, directed to metal recovery of precious metals like gold using electroactive polymer, teaches that the rate of reaction of metal recover is dependent on the pH of the solution.  Abstract; col. 5, lines 25-28, 64-67.  Recovery has been successful at pH of less than 7, with specific examples using pH of 0 to 2.5.  Col. 4, lines 18-23; col. 6, lines 25-29.  It would have been obvious to one of ordinary skill in the art to have varied the pH of the reaction conditions of Meyer in view of Wallace, such as to a pH less than 7, in order to increase the reaction rate and/or yield of gold from solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
August 10, 2022